DETAILED ACTION
	Claims 1-16 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under KR10-2017-0110487 filed on August 30, 2017.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 16 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al, US 2014/0293060 A1, in view of Tapley, US 2015/0149298 A1 (Tapley).


Regarding Claim 1, Ryu discloses a refrigerator system comprising:
Ryu Fig.18 – 30 right door; 120 Display; 120 Display on the left side of the refrigerator; Fig.1,7 -– 40 first camera); and 
wherein the first refrigerator further includes a first controller configured to control the first display to display allowing an image captured by the first camera and an image captured by the second camera (Ryu [0114] – Fig. 7 illustrates a plurality of pictures taken by the first camera 40 and the second camera 60 as the doors 30, 50 rotate. In Fig. 7, the three left pictures may be taken by the first camera 40 and three right pictures may be taken by the second camera 60, and the six pictures taken by the first camera 40 and the second camera 60 may be combined with one another by the controller 80; [0129] – the controller 80 may correct the plurality of combined pictures into an image as shown in FIG. 8, and transmit the corrected image to the display 120).
However, Ryu does not explicitly disclose the refrigerator system with separate cameras in a network with separate cameras; a second refrigerator including a second storage chamber and a second camera configured to photograph the second storage chamber.
Tapley teaches the refrigerator system with separate cameras in a network with separate cameras; a second refrigerator including a second storage chamber and a second camera configured to photograph the second storage chamber (Tapley [0026] – a smart refrigerator represents a connected appliance 131 having sensors such as cameras and scales; [0071] - An image sensor (e.g., a camera) in the refrigerator, coupled to a processor configured to analyze images and identify the number of cans of each type of soda, may determine when the quantity of Brand X or Brand Y soda falls below a predetermined threshold; [0028] – The home environment 129 may include any number of connected appliances 131.  Some examples of smart appliances, which may be referred to as connected appliances 131 if connected to the network 104, include refrigerators).


Regarding Claim 2, Ryu, in combination, further discloses the refrigerator system of claim 1, wherein the first controller configured to control the first display the image captured by the first camera and the image captured by the second camera sequentially or simultaneously (Ryu [0114] – Fig. 7 illustrates a plurality of pictures taken by the first camera 40 and the second camera 60 as the doors 30, 50 rotate. In Fig. 7, the three left pictures may be taken by the first camera 40 and three right pictures may be taken by the second camera 60, and the six pictures taken by the first camera 40 and the second camera 60 may be combined with one another by the controller 80; [0129] – the controller 80 may correct the plurality of combined pictures into an image as shown in FIG. 8, and transmit the corrected image to the display 120).

Regarding Claim 4, Ryu, in combination, further discloses the refrigerator of claim 1, wherein the first controller configured to control the first display to display the image captured by the first camera and the image captured by the second in a predetermined order (Ryu [0129] – the controller 80 may correct the plurality of combined pictures into an image as shown in FIG. 8, and transmit the corrected image to the display 120 – meaning the images are displayed simultaneously).

Claim 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Tapley, in view of An et al, US 2007/0064106 A1 (An).

Regarding Claim 3, Ryu and Tapely teach the refrigerator of claim 1, as outlined above.
However, Ryu does not explicitly disclose the first controller configured to control the first display to display the image captured by the first camera and the image captured by the second camera in different sizes according to a predetermined reference.
An teaches the first controller configured to control the first display to display the image captured by the first camera and the image captured by the second camera in different sizes according to a predetermined reference (An [0047] FIG. 3 – three cameras which are installed in a living room 1, a living room 2 and the outdoors, respectively. The respective camera monitors the relevant place and the monitoring image signal taken by the camera is processed through the screen selector 200 and then is transmitted through the transmitter 300 to the refrigerator 400 by wireless.  Here, the user can set to simultaneously display the monitoring image signals taken by three cameras on single screen or to sequentially display them using the screen selector 200; [0048] – The display device 410 provided in the body 420 of the refrigerator 400 receives the monitoring image signal by wireless.  If the user selects the monitoring display function using the user selecting part 414 provided in the display device 410 to monitor the respective status of the living room 1, the living room 2 and the outdoors in the kitchen which is equipped with the refrigerator 400, the display device 410 displays the received monitoring image signal).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu to display the images from the cameras in different sizes, as taught by An. One would be motivated as different sized allow a user to select which and how many displays are shown on the screen.

Regarding Claim 16, Ryu discloses a refrigerator comprising: 
Ryu Fig.18 – 30 right door; 120 Display; 120 Display on the left side of the refrigerator; Fig.1,7 -– 40 first camera).
However, Ryu does not disclose the communication between separate refrigerators, nor the displaying of images captured separate from the refrigerator.
Tapley teaches a communicator configured to communicate and receive data from other refrigerators (Tapley [0026] – a smart refrigerator represents a connected appliance 131 having sensors such as cameras and scales; [0071] - An image sensor (e.g., a camera) in the refrigerator, coupled to a processor configured to analyze images and identify the number of cans of each type of soda, may determine when the quantity of Brand X or Brand Y soda falls below a predetermined threshold; [0028] – The home environment 129 may include any number of connected appliances 131.  Some examples of smart appliances, which may be referred to as connected appliances 131 if connected to the network 104, include refrigerators).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu to have a a communicator configured to communicate and receive data from other refrigerators, as taught by Tapley. One would be motivated as the network allows separate refrigerators to be monitored simultaneously. 
An teaches a controller configured to control the display to display an image captured by the camera and the received image, wherein the received image is an image separate from the refrigerator (An [0047] FIG. 3 –The respective camera monitors the relevant place and the monitoring image signal taken by the camera is processed through the screen selector 200 and then is transmitted through the transmitter 300 to the refrigerator 400 by wireless).
.

Claims 5, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Tapley, in view of Lee et al, US 2015/0002660 A1 (Lee).

Regarding Claim 5, Ryu and Tapely teach the refrigerator system of claim 1, as outlined above.
However, Ryu does not explicitly disclose the first refrigerator further includes a first input configured to receive information about a stored content stored in the first storage chamber and the second storage chamber
Lee teaches the first refrigerator further includes a first input configured to receive information about a stored content stored in the first storage chamber and the second storage chamber (Lee [0052]-[0053] – The controller 50 may transmit the image of the extracted recognized object 400 to the server 70 and compare the image of the extracted recognized object 400 to images stored in the memory of the server 70 to allow the server 70 to transmit the food name to the controller 50. The controller 50 may store information with respect to the extracted food name in the memory 40 to display the information with respect to the extracted food name on the display 20 (S4)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu to receive information about a stored content stored in the first refrigerator and the second storage chamber, as taught by Lee. One would be motivated as the information regarding the images can provide context to users of the display.

Regarding Claim 6, Ryu, Tapely and Lee teach the refrigerator system of claim 5, as outlined above.
However, Ryu does not explicitly disclose the information about the stored content includes at least one of a type of the stored content, a name of the stored content, a purchase date of the stored content, a stored location of the stored content, and a shelf lifetime of the stored content
Lee teaches the information about the stored content includes at least one of a type of the stored content, a name of the stored content, a purchase date of the stored content, a stored location of the stored content, and a shelf lifetime of the stored content (Lee [0054] – The controller 50 may control the memory 40 and the display 20 to store the extracted food name and an image corresponding to the extracted food name, a stored position of the stocked food, an incoming date of the food, a residual period for storing the stocked food, a storage method, and the like in the memory 40, and display at least one of the stored information items on the display 20; [0052]-[0053] – The controller 50 may transmit the image of the extracted recognized object 400 to the server 70 and compare the image of the extracted recognized object 400 to images stored in the memory of the server 70 to allow the server 70 to transmit the food name to the controller 50. The controller 50 may store information with respect to the extracted food name in the memory 40 to display the information with respect to the extracted food name on the display 20 (S4)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu to include information about the storage content that includes at least one of a type of the stored content, as taught by Lee. One would be motivated as the information regarding the images can provide context to users of the display.

Regarding Claim 9, Ryu and Tapely teach the refrigerator system of claim 1, as outlined above.
However, Ryu does not explicitly disclose the first controller configured to classify stored contents stored in the first storage chamber and the second storage chamber according to a reference received from a user, and display the stored contents as classified.
Lee teaches the first controller configured to classify stored contents stored in the first storage chamber and the second storage chamber according to a reference received from a user, and display the stored contents as classified (Lee [0052]-[0053] – The controller 50 may transmit the image of the extracted recognized object 400 to the server 70 and compare the image of the extracted recognized object 400 to images stored in the memory of the server 70 to allow the server 70 to transmit the food name to the controller 50. The controller 50 may store information with respect to the extracted food name in the memory 40 to display the information with respect to the extracted food name on the display 20 (S4)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu to have a first controller allows the stored contents stored in the first storage chamber and the second storage chamber to be classified according to a reference, as taught by Lee. One would be motivated as reference allows the system to decipher the information regarding the images can provide context to users of the display.

Regarding Claim 11, Ryu, Tapley and Lee teach the refrigerator system of claim 9, as outlined above.
However, Ryu does not explicitly disclose the reference includes at least one of a type of a stored content, a name of the stored content, and a shelf lifetime of the stored content.
Lee [0052]-[0053] – The controller 50 may transmit the image of the extracted recognized object 400 to the server 70 and compare the image of the extracted recognized object 400 to images stored in the memory of the server 70 to allow the server 70 to transmit the food name to the controller 50. The controller 50 may store information with respect to the extracted food name in the memory 40 to display the information with respect to the extracted food name on the display 20 (S4)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu so the reference includes a type of the stored content, as taught by Lee. One would be motivated as reference allows the system to decipher the items captured.

Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, Tapley and Lee, in view of Park et al, US 2014/0169640 A1 (Park).

Regarding Claim 7, Ryu, Tapley and Lee teach the refrigerator system of claim 5, as outlined above.
However, Ryu does not explicitly disclose the first controller configured to control the first display a list of the stored contents to be generated on the basis of the information about the stored contents, and the generated list.
Park teaches the first controller configured to control the first display a list of the stored contents to be generated on the basis of the information about the stored contents, and the generated list (Park [0060], Fig.5 – The food list information screen 300 may display a food category 301 and at least one food display information 310 corresponding to the food category 301).


Regarding Claim 8, Ryu, Tapley, Lee and Park teach the refrigerator system of claim 7, as outlined above.
However, Ryu does not explicitly disclose the first controller configured to control the first display the image captured by the first camera, the image captured by the second camera, and the generated list sequentially or simultaneously.
Park teaches the first controller configured to control the first display the image captured by the first camera, the image captured by the second camera, and the generated list sequentially or simultaneously (Park [0060], Fig.5 – The food list information screen 300 may display a food category 301 and at least one food display information 310 corresponding to the food category 301 – Fig.5 shows that the list and images can be seen simultaneously).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu to display the images and list simultaneously, as taught by Park. One would be motivated as the list, along with the images, provide an easier interface for the user to see which items were captured.

Regarding Claim 10, Ryu, Tapley and Lee teach the refrigerator system of claim 9, as outlined above.

Park teaches the first controller configured to control the first display to display the classified stored contents so as to be distinguished from other stored contents not classified (Park [0101] – Once the recognition target area is extracted from the obtained image, the display unit 20 displays the recognition target area 640 as shown in FIG. 20. At this point, the recognition target area 640 and a non-recognition target area are displayed separately).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Ryu to display the classified stored contents so as to be distinguished from other stored contents not classified, as taught by Park. One would be motivated as the distinction allows the user see what has since been classified.


Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Examiner, Art Unit 2483